DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.  Claims 4-8 & 14 are canceled by Applicant.  Claims 1-3, 9-13, & 15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 9-13, & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 1, 13, & 15, the recitation “the first pilot threshold and the second pilot threshold are each respectively predetermined from data obtained from at least one of the following: a dynamic model of the gas turbine and an acceleration/deceleration schedule of the gas turbine” (last three lines) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification states “the first pilot threshold… is pre-determined for the gas turbine 100, for example according to data obtained therefrom, included in the real-time model and/or in the acceleration/deceleration schedule, as described above.  In one example, the second pilot threshold… is pre-determined for the gas turbine 100, for example according to data obtained therefrom, included in the real-time model and/or in the acceleration/deceleration schedule, as described above” (specification p. 32, ll. 7-13).  Applicant’s specification thus provides that the thresholds are pre-determined according to data obtained from the gas turbine (the “therefrom” refers back to the gas turbine).  The data recited in the claims are not disclosed in the specification as being obtained from the dynamic model or the acceleration/deceleration schedule, but rather they are obtained from the gas turbine.  The foregoing is thus found to be new matter.
Dependent Claims 2-3, 9-13, & 15 are rejected under 35 U.S.C. 112(a) for their dependence from claim 1.

Claims 1-3, 9-13, & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1, 13, & 15, the recitation “the first pilot threshold and the second pilot threshold are each respectively predetermined from data obtained from at least one of the following: a dynamic model of the gas turbine and an acceleration/deceleration schedule of the gas turbine” (last three lines) is vague and indefinite because it is unclear whether (a) the determination of the “predetermined” thresholds is carried out by the method and the respective apparatus or (b) the determination of the “predetermined” thresholds is not carried out by the method or the respective apparatus but rather the “predetermined” thresholds are merely provided as values and stored/retrieved for use during operation.  In the former case, the determination would represent an active method step or a structure configured to perform the function of determining the values and the dynamic model and/or the acceleration/deceleration schedule would be positively recited.  In the latter case, neither the dynamic model nor the acceleration/deceleration schedule would be positively recited, only the actual thresholds themselves would be positively recited (with a mere intention of acquiring these values by way of a specific method that is not positively recited).  The values themselves are not imprinted with the method(s) used to acquire them.  For example, if a hypothetical threshold value is 50, one might arrive at that value via a complex dynamic model or by simply picking a value that one knows should work based on experience, but the value itself says nothing of the method by which it was determined.  Applicant’s specification states “the first pilot threshold… is pre-determined for the gas turbine 100, for example according to data obtained therefrom, included in the real-time model and/or in the acceleration/deceleration schedule, as described above.  In one example, the second pilot threshold… is pre-determined for the gas turbine 100, for example according to data obtained therefrom, included in the real-time model and/or in the acceleration/deceleration schedule, as described above” (specification p. 32, ll. 7-13).  Applicant’s specification thus provides that the thresholds are pre-determined according to data obtained from the gas turbine (the “therefrom” refers back to the gas turbine).  It is unclear whether the thresholds are somehow “included” in the real-time model or the acceleration/deceleration schedule or whether the data are somehow included in the real-time model or the acceleration/deceleration schedule.  The grammar of the above-identified portion of the specification would suggest that it is the gas turbine 100 itself that is “included” in the real-time model and/or in the acceleration/deceleration schedule (though it may be intended by this wording that the model or schedule are specific to the gas turbine 100).  The data recited in the claims are not disclosed in the specification as being obtained from the dynamic model or the acceleration/deceleration schedule, but rather they are obtained from the gas turbine.  Yet it is unclear whether the recited data may be different data than the data discussed in the aforementioned portion of Applicant’s specification.  Additionally, there may or may not be a distinction between data “obtained” and data “included,” if the data is intended to be included in the model or schedule.  “Obtained” data may be calculated from the model, for example, whereas “included” data may be embedded in the model itself (in the form of various constants, for example).  Applicant’s specification does not make it clear whether or how this data is “obtained” or “included.”   In summary, it is unclear (a) whether the model or the acceleration/deceleration schedule are positively recited and (b) whether the recited data are obtained from the model, schedule, or gas turbine, or whether the recited data are “included” in the model or schedule.
Dependent Claims 2-3, 9-13, & 15 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greeb 6095793 in view of Bulat 20120196234.
	Regarding Independent Claim 1, Greeb teaches a method of controlling a gas turbine (see Title) arranged to supply a load (see Figs. 3-4), the gas turbine comprising a compressor (20) arranged to operate at a rotational speed, a combustor (32) and a fuel supply (41) comprising a first fuel supply means (primary preburner fuel) and a second fuel supply (secondary preburner fuel), wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate (when operating at steady state, the compressor will inherently do this) and wherein the fuel supply is arranged to supply fuel at a total fuel mass flow rate to the combustor (via valve 43””), wherein the combustor is fluidly coupled to the gas turbine to supply pressurized, thermally energized working fluid to drive the gas turbine (32 is fluidly coupled as claimed to provide the working fluid 44 for driving the gas turbine as claimed), the method comprising: 
responsive to a load change to the load supplied by the gas turbine (Col. 17, ll. 14-17), controlling the fuel supply to the combustor (given that the preburners are part of combustor 32, as shown in Figs. 3-4, controlling fuel supply to the preburners is the same as controlling fuel supply to the combustor 32) to supply a proportion of the total fuel mass flow rate as a pilot fuel mass flow rate via the first fuel supply (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72),
wherein the proportion of the total fuel mass flow rate supplied to the combustor as the pilot fuel mass flow rate via the first fuel supply is within a range between a first pilot threshold and a second pilot threshold (the supplied pilot fuel flow rate will be between a lower threshold of zero and an upper threshold of 100%),
wherein the first pilot threshold is pre-determined for the gas turbine (a threshold of zero is pre-determined for the gas turbine based on zero pilot fuel flow), and
the second pilot threshold is pre-determined for the gas turbine (a threshold of 100% is pre-determined for the gas turbine based on maximum pilot fuel flow possible).
Greeb fails to expressly teach the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor.
Bulat teaches controlling pilot fuel flow above a threshold in order to avoid risk of a flame-out (avoiding region B in Fig. 4 by keeping pilot fuel flow at minimum quantities with respect to load reduces risk of flameout; paras. [0020], [0058], & [0071]).  Bulat further teaches controlling pilot fuel flow below a threshold in order to avoid risk of over temperature of burner parts (avoiding region A in Fig. 4 by keeping pilot fuel flow below maximum quantities with respect to load reduces risk of over temperature; paras. [0019], [0057], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb’s method such that the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor, as taught by Bulat, in order to reduce the risk of flame-out (Bulat; para. [0020]) and to reduce the risk of overheating parts (Bulat; para. [0019]).  The regions A and B in Bulat are predetermined for the gas turbine (para. [0015]), as shown in the figures, and thus the thresholds in Greeb in view of Bulat are also predetermined for the gas turbine.
The recitation “wherein the first pilot threshold and the second pilot threshold are each respectively predetermined from data obtained from at least one of the following: a dynamic model of the gas turbine and an acceleration/deceleration schedule of the gas turbine” is indefinite for the reasons discussed above in the rejection under 35 U.S.C. 112(b).  It is unclear whether either the dynamic model or the acceleration/deceleration schedule is required in the claim.  There is no positive method step reciting determining the thresholds, whether by use of the model or schedule or otherwise, thus it appears any such step(s) is/are outside the scope of the claim.  The thresholds discussed above are indistinguishable from thresholds determined in accordance with the intended derivation recited in the claim.  Additionally, the only recited method step is “responsive to a load change to the load…” which renders the entire body of the recited method a contingent limitation (i.e. if the load doesn’t change, then nothing occurs in response and the thresholds, for example, aren’t considered).  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04 II.
Regarding Dependent Claim 2, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches controlling the proportion of the total fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply is based, at least in part, on a previous combustor mass flow rate supplied in a previous time step (given that the primary preburner fuel flow rate is taken into account when scheduling the fuel flow rate demand to the primary fuel valve, Greeb is at least in part basing the pilot fuel flow proportion on the combustor mass flow rate by accounting for at least the immediately-previous primary fuel flow; Col. 20, ll. 9-22).
Regarding Dependent Claim 3, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 2, and Greeb further teaches wherein the previous combustor mass flow rate is provided from a set of respective previous combustor mass flow rates (the primary fuel flow output used for scheduling the pilot fuel flow, as discussed for claim 2 above, is from a set containing at least the immediately-previous primary fuel flow).
	Regarding Dependent Claim 9, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches the proportion of the total fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply is below the first pilot threshold for at most a predetermined first duration (the pilot fuel flow rate does not go below 0, thus meeting the claim).
Regarding Dependent Claim 10, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches the proportion of the total fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply is above the second pilot threshold for at most a predetermined second duration (the pilot fuel does not go above 100%, thus meeting the claim).
	Regarding Dependent Claim 11, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches controlling the proportion of the total fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply comprises decreasing the proportion when the load change to the load is positive (the recited step is not required to be carried out since it is contingent on a precondition that is not positively recited as actually occurring - the load could be zero and the load change could also be zero, in which case the recited step would not be carried out).  It is further noted that claim 1 does not positively require supplying a particular load.  The “responsive to the load change to the load” step recites a step that is contingent on this load change actually occurring, but the load change and the load are not positively recited as actually occurring.  See MPEP 2111.04 II.
	Regarding Dependent Claim 12, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches controlling the proportion of the total fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply comprises increasing the proportion when the load change to the load is negative (the recited step is not required to be carried out since it is contingent on a precondition that is not positively recited as actually occurring - the load could be zero and the load change could also be zero, in which case the recited step would not be carried out).  It is further noted that claim 1 does not positively require supplying a particular load.  The “responsive to the load change to the load” step recites a step that is contingent on this load change actually occurring, but the load change and the load are not positively recited as actually occurring.  See MPEP 2111.04 II.
Regarding Independent Claim 13, Greeb teaches a controller (Fig. 6, control structure 40) for a gas turbine, the gas turbine comprising a compressor arranged to operate at a rotational speed, a combustor and a fuel supply comprising a first fuel supply and a second fuel supply, wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate and wherein the fuel supply means is arranged to supply fuel at a total fuel mass flow rate to the combustor, wherein the combustor is fluidly coupled to the gas turbine to supply pressurized, thermally energized working fluid to drive the gas turbine (the italicized limitations are directed to the intended use of the controller – i.e. it is intended to be used with such a gas turbine – whereas the gas turbine and associated structures are not positively recited), wherein the controller is configured to: 
responsive to a load change to a load supplied by the gas turbine (Col. 17, ll. 14-17), control the fuel supply to supply to the combustor (given that the preburners are part of combustor 32, as shown in Figs. 3-4, controlling fuel supply to the preburners is the same as controlling fuel supply to the combustor 32) a proportion of the total fuel mass flow rate as a pilot fuel mass flow rate via the first fuel supply (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72),
wherein the proportion of the total fuel mass flow rate supplied to the combustor as the pilot fuel mass flow rate via the first fuel supply is within a range between a first pilot threshold and a second pilot threshold (the supplied pilot fuel flow rate will be between a lower threshold of zero and an upper threshold of 100%),
wherein the first pilot threshold is pre-determined for the gas turbine (a threshold of zero is pre-determined for the gas turbine based on zero pilot fuel flow), and
the second pilot threshold is pre-determined for the gas turbine (a threshold of 100% is pre-determined for the gas turbine based on maximum pilot fuel flow possible).
Greeb fails to expressly teach the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor.
Bulat teaches controlling pilot fuel flow above a threshold in order to avoid risk of a flame-out (avoiding region B in Fig. 4 by keeping pilot fuel flow at minimum quantities with respect to load reduces risk of flameout; paras. [0020], [0058], & [0071]).  Bulat further teaches controlling pilot fuel flow below a threshold in order to avoid risk of over temperature of burner parts (avoiding region A in Fig. 4 by keeping pilot fuel flow below maximum quantities with respect to load reduces risk of over temperature; paras. [0019], [0057], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb’s method such that the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor, as taught by Bulat, in order to reduce the risk of flame-out (Bulat; para. [0020]) and to reduce the risk of overheating parts (Bulat; para. [0019]).  The regions A and B in Bulat are predetermined for the gas turbine (para. [0015]), as shown in the figures, and thus the thresholds in Greeb in view of Bulat are also predetermined for the gas turbine.
The recitation “wherein the first pilot threshold and the second pilot threshold are each respectively predetermined from data obtained from at least one of the following: a dynamic model of the gas turbine and an acceleration/deceleration schedule of the gas turbine” is indefinite for the reasons discussed above in the rejection under 35 U.S.C. 112(b).  It is unclear whether either the dynamic model or the acceleration/deceleration schedule is required in the claim.  There is no controller structure positively recited for determining the thresholds, whether by use of the model or schedule or otherwise, thus it appears the actual determination of the thresholds is outside the scope of the claim.  The thresholds discussed above are indistinguishable from thresholds determined in accordance with the intended derivation recited in the claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greeb in view Bulat and further in view of Michel 20180216487.
Regarding Independent Claim 15, Greeb teaches a controller (Fig. 6, control structure 40) for a gas turbine, the gas turbine comprising a compressor arranged to operate at a rotational speed, a combustor and a fuel supply comprising a first fuel supply and a second fuel supply, wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate and wherein the fuel supply is arranged to supply fuel at a total fuel mass flow rate to the combustor, wherein the combustor is fluidly coupled to the gas turbine to supply pressurized, thermally energized working fluid to drive the gas turbine (the italicized limitations are directed to the intended use of the tangible non-transient computer-readable storage medium with a controller – i.e. it is intended to be used with a controller for such a gas turbine – whereas controller itself and the gas turbine and associated structures are not positively recited), wherein the controller is configured to: 
responsive to a load change to the load (Col. 17, ll. 14-17), control the fuel supply to supply to the combustor (given that the preburners are part of combustor 32, as shown in Figs. 3-4, controlling fuel supply to the preburners is the same as controlling fuel supply to the combustor 32) a proportion of the fuel mass flow rate as a pilot fuel mass flow rate via the first fuel supply (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72),
wherein the proportion of the fuel mass flow rate supplied to the combustor as the pilot fuel mass flow rate via the first fuel supply is within a range between a first pilot threshold and a second pilot threshold (the supplied pilot fuel flow rate will be between a lower threshold of zero and an upper threshold of 100%),
wherein the first pilot threshold is pre-determined for the gas turbine (a threshold of zero is pre-determined for the gas turbine based on zero pilot fuel flow), and
the second pilot threshold is pre-determined for the gas turbine (a threshold of 100% is pre-determined for the gas turbine based on maximum pilot fuel flow possible).
Greeb fails to expressly teach the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor.
Bulat teaches controlling pilot fuel flow above a threshold in order to avoid risk of a flame-out (avoiding region B in Fig. 4 by keeping pilot fuel flow at minimum quantities with respect to load reduces risk of flameout; paras. [0020], [0058], & [0071]).  Bulat further teaches controlling pilot fuel flow below a threshold in order to avoid risk of over temperature of burner parts (avoiding region A in Fig. 4 by keeping pilot fuel flow below maximum quantities with respect to load reduces risk of over temperature; paras. [0019], [0057], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb such that the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor, as taught by Bulat, in order to reduce the risk of flame-out (Bulat; para. [0020]) and to reduce the risk of overheating parts (Bulat; para. [0019]).  The regions A and B in Bulat are predetermined for the gas turbine, as shown in the figures, and thus the thresholds in Greeb in view of Bulat are also predetermined for the gas turbine.
While Greeb’s control is implemented in a “suitable, electronic computing system with data acquisition capabilities” (Col. 10, ll. 8-11), Greeb in view of Bulat fails to expressly teach a non-tangible non-transient computer-readable storage medium having recorded thereon instructions which when implemented by the controller cause the controller to perform the operations in the body of the instant claim.
Michel teaches a computer system for a gas turbine engine (Fig. 6), the computer system including a non-transient computer-readable storage medium which includes instructions to cause the computer to perform various functions (paras. [0038] & [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb in view of Bulat such that the various operations carried out by the controller, as discussed for Greeb in view of Bulat above, are directed by instructions recorded on a non-tangible non-transient computer-readable storage medium when the instructions are implemented by the controller, as taught by Michel, in order to provide a suitable electronic computing system (Greeb; Col. 10, ll. 8-11) given that such computing systems were known to store instructions, for performing various operations when executed by a processor of a computer, on such media (Michel; paras. [0038]-[0040]).
The recitation “wherein the first pilot threshold and the second pilot threshold are each respectively predetermined from data obtained from at least one of the following: a dynamic model of the gas turbine and an acceleration/deceleration schedule of the gas turbine” is indefinite for the reasons discussed above in the rejection under 35 U.S.C. 112(b).  It is unclear whether either the dynamic model or the acceleration/deceleration schedule is required in the claim.  There is no controller structure positively recited for determining the thresholds, whether by use of the model or schedule or otherwise, thus it appears the actual determination of the thresholds is outside the scope of the claim.  The thresholds discussed above are indistinguishable from thresholds determined in accordance with the intended derivation recited in the claim.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
Applicant’s argument (p. 3 of Remarks) that any thresholds in Greeb would be directed to ensuring optimum operating characteristics of the catalytic combustor of Greeb, and the artisan would appreciate that this is a different technical issue than the one involved in the claimed invention is unpersuasive.  While Greeb is certainly concerned with ensuring the catalytic combustor operates optimally, Greeb is additionally concerned with operating the catalytic combustor, and the pre-burners which are a part of the catalytic combustor 32 as shown in Figs. 3-4 of Greeb, in a safe manner over the entire range of output required by the plant and combustion system (Col. 4, ll. 55-66).  Accordingly, Greeb is concerned with flame stability in the pre-burners (Col. 14, ll. 13-37) and with protecting the catalyst module and other combustor components from damage due to overtemperature (Col. 5, ll. 2-6; Col. 20, ll. 42-67, Col. 21, ll. 1-25).  Bulat is concerned with similar operational limitations, as discussed in the claim rejections above.  Thus the proposed combination of Greeb with Bulat is consistent with Greeb’s stated goals of flame stability and avoiding overtemperature.  It is clear from the cited portions of Greeb, as well, that Greeb does not accept unstable flame or overtemperature damage in pursuit of optimal catalytic combustion conditions.  Applicant’s assertion that it is Greeb’s catalytic combustor which supplies the pressurized, thermally energized working fluid to drive the gas turbine rather than the pre-burners does not reflect the actual operation of Greeb’s combustor nor does it negate Greeb’s concern with the operational limits of the pre-burners concerning flame stability and overtemperature discussed above.  Additionally, the pre-burners do not fail to thermally energize the working fluid, as it is their function to do exactly that to ensure the catalytic combustion conditions are appropriate.  The pressurization of the fluid is a result of pre-combustion compression rather than the combustion process itself, as Greeb’s combustor is a constant-pressure combustor which permits heated gases to exit the combustor as they are generated (as opposed to a constant-volume combustor which would involve valves to force combustion to occur within a fixed volume before being exhausted from the combustor). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741